                         IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                     CHARLOTTE DIVISION


 JUDICIAL WATCH, INC.,

                        Plaintiff,                     Civil Action No. 3:20-cv-211-RJC-DCK

 v.

 NORTH CAROLINA, et al.,

                        Defendants.



       PLAINTIFF JUDICIAL WATCH’S MEMORANDUM IN OPPOSITION TO
         THE LEAGUE OF WOMEN VOTERS OF NORTH CAROLINA AND
          THE NORTH CAROLINA A. PHILIP RANDOLPH INSTITUTE’S
                  MOTION TO INTERVENE AS DEFENDANTS

        Plaintiff Judicial Watch (“Plaintiff”) submits this Memorandum in Opposition to the

Motion to Intervene filed by League of Women Voters of North Carolina and the North Carolina

A. Philip Randolph Institute (“Movants”). (Doc. Nos. 19 and 20.)

                                        INTRODUCTION

        It is settled law in this Circuit that the Plaintiff, as the master of complaint, controls the

scope and named parties in their complaint, subject only to the rules of joinder. Johnson v.

Advance Am., 549 F.3d 932, 937 (4th Cir. 2008) (citations omitted) (collecting cases). Here,

Plaintiff made narrow claims that culminate in separate counts against Defendants for violations

of Section 8(a) and (i) (52 U.S.C. § 20507(a) & (i)) of the National Voter Registration Act of 1993,

52 U.S.C. § 20501, et seq., as amended (NVRA). The only relief Plaintiff seeks is enforcement of

the federal statute.




      Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 1 of 23
        Movants make clear that they intend to expand this litigation to cover issues well outside

the scope of the complaint, including remedies Plaintiff does not seek and matters litigated by

other parties in other proceedings. Moreover, statements by Movants in their papers—and public

statements by their counsel—show their intent to attempt to transform the nature of this case.

While Movants may have political preferences as to how the NVRA should be enforced, these

cannot justify intervention. See Texas v. U.S., 805 F.3d 653, 657 (5th Cir. 2015) (“[A]n intervenor

fails to show a sufficient interest when he seeks to intervene solely for ideological . . . reasons; that

would-be intervenor merely prefers one outcome to the other.”) (citations omitted).

        Movants’ interest in protecting registration of eligible voters is several degrees removed

from the issues involved here, and that interest will not be impaired by any remedy in this case

Plaintiff will seek. As set forth below, Movants have not shown a protectable interest, they have

not demonstrated that this interest could be impaired by the outcome of this case, and they cannot

overcome the strong presumption in this Circuit that the Defendants adequately represent the

public interest. Movants have not shown, nor even affirmatively argued, that Defendants do not

share the same objectives as Movants, do not represent their interests, or are not as well situated

as Movants to defend against the claims at issue. Further, permissive intervention would cause

undue delay and unnecessarily expand narrowly pleaded claims. Movants instead speculate and

argue without evidence that presently unknown and unrequested relief—that might be imposed at

the remedial stage of this litigation—might violate federal law. It is pure conjecture that Plaintiff

would request “unnecessary, improper, or unlawful purges of voting rolls” or that Defendants

would agree to such things, much less that this Court would order such relief. (Doc. No. 20 at 8.)

Movants’ worst fears, unsupported by facts or the record, do not support intervention in this case.




                                                  -2-
      Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 2 of 23
                                         BACKGROUND

The Relevant Requirements of the NVRA

       The NVRA was enacted for two stated purposes: first, to “increase the number of eligible

citizens who register to vote” and “enhance[] [their] participation” in federal elections; and second,

“to protect the integrity of the electoral process” and “ensure that accurate and current voter

registration rolls are maintained.” 52 U.S.C. § 20501(b). The Act increased voter participation in

several ways, notably by requiring that state driver’s license applications also serve as voter

registration applications, which gives the law its popular name, “Motor Voter.” Id., § 20504(a)(1).

       The second goal, ensuring election integrity and accurate and current voter rolls, was

embodied in Section 8 of the NVRA, which is the subject of this lawsuit. 52 U.S.C. § 20507. It

requires each state to “conduct a general program that makes a reasonable effort to remove the

names of ineligible voters from the official lists of eligible voters by reason of” death or “a change

in the residence of the registrant.” Id., § 20507(a)(4).

       Section 8 provides that the name of a voter who has changed residence is removed from

the rolls in one of two ways. First, it is removed if the voter confirms a move in writing. 52 U.S.C.

§ 20507(d)(1)(A). Second, if a forwardable notice requesting address confirmation is mailed to a

voter, and if the voter then fails to respond to it and does not “vote[] or appear[] to vote” for two

general federal elections—basically, a period of from two to four years—that voter’s name is

removed from the rolls. Id., § 20507(d)(1)(B); see Husted v. A. Philip Randolph Inst., 138 S. Ct.

1833, 1841-42 (2018) (“federal law makes this removal mandatory.”). Until the statutory period

has run, voters who have not responded to address confirmation notices are said to be “inactive.”

(Doc. No. 1, Complaint ¶ 18.) Such voters may vote at any time during that period (52 U.S.C. §

20507(e)), at which point they are considered “active” again, and the removal process stops.



                                                -3-
      Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 3 of 23
The Allegations in the Complaint

       The complaint alleges that Defendants have failed to adhere to Section 8(a)(4)’s mandate

to institute a program that makes a reasonable effort to remove voters who have died or changed

residence. (Doc. No. 1, ¶ 73 (Count I)). Putting a finer point on it, Plaintiff alleges that Defendants

have failed to remove enough registrations, and particularly enough inactive registrations, under

the procedures set forth in Section 8(d)(2). 1

       To show this, the complaint alleges several categories of relevant facts. It alleges that the

number of registrations reported in 2019 by North Carolina and by several of its counties to the

federal Election Assistance Commission (EAC) exceeded Census Bureau estimates of the number

of adult citizens old enough to vote. (Doc. No. 1, ¶¶ 32-39; 60-61.) It alleges unusually large

numbers of inactive registrations in North Carolina and its counties, which means that Defendants

are not removing such registrations after the statutory waiting period as required by Section 8(d).

(Doc. No. 1, ¶¶ 40-46.) The complaint also alleges that a significant proportion of these inactive

registrations “have shown no voting activity for longer than the prescribed statutory waiting period

of two general federal elections”—specifically, “since prior to election day 2014.” (Doc. No. 1,

¶¶ 55-57.) And the complaint identifies a specific mechanism to explain this, namely, that “the

State Board has adopted a list maintenance practice that delays for up to two years the sending of

address confirmation notices to certain registrations that show no voting activity.” (Doc. No. 1, ¶

58.) This practice, embodied in official manuals, is alleged to be without a statutory basis. Id.

The only remedy sought in the complaint is compliance with existing federal law. (Doc. No. 1,

Prayer for Relief.)



1
       Plaintiff also sued under Section 8(i) of the NVRA to compel Defendants to provide
records about their voter list maintenance programs. 52 U.S.C. § 20507(i); (Doc. No. 1, ¶¶ 27-31
& Count II.) Movants do not assert an interest in this claim and accordingly it plays no role here.

                                                 -4-
      Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 4 of 23
       Note that all of the registration information cited in the complaint comes from Defendants’

own data. The EAC’s data about North Carolina’s registration rates was supplied to it by

Defendants. (Doc. No. 1, ¶ 33); see 11 C.F.R. § 9428.7. And the current active and inactive

registration rates for North Carolina and each of its counties, along with all individual registration

records and voter histories, are posted and available on the North Carolina State Board of

Elections’ website. Popper Decl., ¶¶ 8-9. The manual incorporating the State’s list maintenance

practices was provided by the State pursuant to Plaintiff’s public records request, and is available

on the same site. Id., ¶ 10. (Doc. No. 1, ¶ 58.)

The Motion to Intervene

       On April 21, 2020, Movants, two non-profit organizations, represented by several attorneys

from two other non-profit organizations, filed the instant motion to intervene either as of right or

permissively alongside state and county Defendants, as well as a proposed Answer. (Doc. No. 19,

20-2.) Movants’ claimed interest in this case is “ensuring that qualified voters are able to register

and, so long as they remain eligible, remain registered and able to meaningfully participate in the

political process.” (Doc. Nos. 20 at 2; 20-3 (Nicholas Decl.), ¶¶ 3-6; and 20-4 (Montford Decl.),

¶¶ 4-6.) This interest is claimed on the basis of registration drives conducted by Movants in North

Carolina, including in Guilford and Mecklenburg Counties, and assistance they provided voters in

casting their ballots. (Doc. No. 20 at 3.) According to Movants, Plaintiff’s suit “will undermine

[their] voter registration efforts” and require them to expend additional resources in helping voters

stay registered. Id.

       As discussed more fully below, there is a hole in the center of Movants’ argument, in that

their depiction of Plaintiff’s lawsuit has almost nothing to do with Plaintiff’s actual lawsuit.

Indeed, Movants’ papers seems to be written for another case. They attribute to Plaintiff an intent



                                                -5-
      Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 5 of 23
to make showings that Plaintiff does not, in fact, intend to make, and to seek relief that it does not

intend to seek. Nor is intervention justified by the mere fact that Movants engage in voter

registration; otherwise, dozens of organizations (or more) would have automatic access to every

NVRA lawsuit. Movants’ motion to intervene should be denied.

                                           ARGUMENT

I.     THE COURT SHOULD DENY MOVANTS’ REQUEST FOR INTERVENTION AS
       OF RIGHT.

       Movants first seek to intervene as of right under Federal Rule of Civil Procedure 24(a)(2),

which permits intervention upon timely application only if Movants show “(1) an interest in the

subject matter of the action; (2) that the protection of this interest would be impaired because of

the action; and (3) that the applicant’s interest is not adequately represented by existing parties to

the litigation.” Stuart v. Huff, 706 F.3d 345, 349 (4th Cir. 2013), quoting Teague v. Bakker, 931

F.2d 259, 260-61 (4th Cir. 1991). “It is well settled that district court rulings on both” of-right and

permissive intervention are “reviewed for abuse of discretion.” Id. (citation omitted).

       Movants must meet all three tests to prevail. Virginia v. Westinghouse Electric Corp., 542

F.2d 214, 216 (4th Cir. 1976). They fail on all three grounds. 2

       A.      Movants Have No “Significantly Protectable Interest” in the Subject Matter
               of this Case.

       Intervention as of right requires a movant to have an interest in the subject matter of the

action. Fed. R. Civ. P. 24(a)(2). The Supreme Court has determined that this interest must be “a

significantly protectable interest.” Donaldson v. United States, 400 U.S. 517, 531 (1971). This

exists when an intervenor “stand[s] to gain or lose by the direct legal operation” of the judgment


2
       Plaintiff does not contest timeliness for either as of right or permissive intervention.
However, in the context of permissive intervention the prejudice that results from delay is separate
and distinct from the prejudice that results from the admission of additional parties. There is
prejudice of the latter kind, as Plaintiff explains, infra Part II.

                                                 -6-
      Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 6 of 23
in the case. Teague, 931 F.2d at 261.

        Movants cannot make this showing. The only relief Plaintiff has requested is to enforce

the requirements of federal voting law. Taking ineligible voters who have moved to another

jurisdiction off the rolls in North Carolina simply does not affect Movants’ interest as it relates to

eligible voters. No provision of the U.S. Constitution, the Voting Rights Act, or North Carolina

law guarantees that a person who is not a legal resident of a particular jurisdiction has some sort

of protected legal right to stay registered there.

        Disregarding the relief Plaintiff actually seeks, Movants instead speculate about the relief

Plaintiff might seek (and, presumably, the Court might order). 3 Movants open their brief by

speculating that registrations might be “improperly or illegally canceled as a result of the Plaintiff’s

demand for a court-ordered program to remove voter registrants from the voter rolls . . . on the

basis of flawed and inflated data analysis roundly rejected by other courts.” (Doc. No. 20 at 2.)4

Movants never identify any paragraph in the complaint that inspired this fear, and we are left to

guess. If the concern is over allegations describing high registration rates, these are common in

this kind of case. Federal courts in this State and elsewhere have recognized that registration rates

exceeding 100% support a claim that Section 8 has been violated. Voter Integrity Project NC, Inc.

v. Wake Cnty. Bd. of Elections, 301 F. Supp. 3d 612, 620 (E.D.N.C. 2017) (the “allegation that the

number of registered voters . . . has exceeded, and continues to exceed, the number of eligible


3
       At times, Movants seem to dispute whether federal courts can order any compliance with
Section 8(a)(4). (Doc. No. 20 at 2 (“No such court-ordered ‘list maintenance’ is appropriate
under—much less required by” the NVRA, “a federal statute designed to make it easier for citizens
to become and remain registered to vote”)); but see Husted, supra, 138 S. Ct. at 1841-42. If
Movants wish to make a facial challenge to the NVRA’s mandates, they could initiate their own
proceeding in a forum of their choosing.
4
       For the record, none of Plaintiff’s NVRA data or analysis has ever been rejected by any
court. Plaintiff respectfully submits that Movants’ baseless claim that Plaintiff intends to offer
“flawed data . . . rejected by other courts” in pursuit of an order illegally cancelling registrations
suggests, if anything, the litigation style Movants would bring to this case.

                                                 -7-
      Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 7 of 23
voters” supports the inference that the defendant “is not making a reasonable effort to conduct a

voter list maintenance program in accordance with the NVRA”); Bellitto v. Snipes, No. 16-cv-

61474-Bloom/Valle, 2017 U.S. Dist. Lexis 107355, at *52-53 (S.D. Fla. July 11, 2017) (high

“voter registration rates . . . at the very least create a reasonable inference that” defendant “has

failed to meet the reasonableness requirement under” Section 8(a)(4)); Am. Civ. Rights Union v.

Martinez-Rivera, 166 F. Supp. 3d 779, 793 (W.D. Tex. 2015) (“an implausible 105% registration

rate gives rise to the strong inference that the Defendant failed to conduct a reasonable voter list

maintenance program”). The U.S. Department of Justice relies on the same kind of allegations in

its Section 8 complaints. Popper Decl., ¶¶ 5-7. If the concern is instead over data regarding

inactive registrations or voters’ most recent voting activity, that data comes straight from

Defendants. Id., ¶¶ 8-9.

       Movants go on to assert that Plaintiff seeks to “unnecessarily implement new, and therefore

untested and potentially unreliable procedures,” without ever saying what these procedures are, let

alone where they may be found in Plaintiff’s complaint. (Doc. No. 20 at 3; see Doc. No. 20-3, ¶

10 (“new, untested, or unwarranted methods outside of their normal processes”)). In the same

vein, Movants warn against “aggressive—and potentially unlawful—list maintenance strategies

that Plaintiff would have the Court order,” and “unnecessary, improper, or unlawful purges of the

voting rolls.” (Doc. No. 20 at 4, 8; see Doc No. 20-4, ¶ 11 (“unwarranted list maintenance

procedures based on incorrect data”)).        Plaintiff has not asked for “new,” “untested,”

“unwarranted,” or “unlawful” procedures, and it simply would not “have the Court order” them.

Movants cannot pile up adjectives and adverbs, repeat them, and thereby create an interest.

       The cases Movants cite granting intervention or otherwise recognizing interests in NVRA

cases all concerned claims where either the plaintiffs demanded, or the defendants adhered to,



                                               -8-
      Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 8 of 23
procedures not included in or authorized by the NVRA. For example, in Bellitto v. Snipes, No.

16-cv-61474-Bloom/Valle, 2016 U.S. Dist. LEXIS 128840, at *6 (S.D. Fla. Sept. 21, 2016), the

intervenors’ argument that “the court-ordered ‘voter list maintenance’ sought by Plaintiffs . . .

could itself violate the NVRA,” was more than speculation. The plaintiffs argued that the

supervisor of elections for Broward County, Florida violated the NVRA by failing to use jury

recusal forms to conduct list maintenance, among other things. Bellitto v. Snipes, No. 16-cv-

61474-Bloom/Valle, 2018 U.S. Dist. LEXIS 103617, *54 (S.D. Fla. Mar. 30, 2018). The court

declined to find that this was required by the NVRA. Id. at *56-58. Similarly, the complaint in

Voter Integrity Project NC, Inc. v. Wake Cty. Bd. of Elections, Case No. 5:16-cv-683 (E.D.N.C.

2016) 5 alleged that Wake County made “absolutely no effort whatsoever to use data . . . obtained

from jury excusal communication” for, among other purposes, identifying “non-citizens.” Ex. 2

(complaint), ¶ 19; see Common Cause/N.Y. v. Brehm, 344 F. Supp. 3d 542, 557-58 (S.D.N.Y.

2018) (noting plaintiff’s plausible claim that New York engages in “de facto removal” of voters

by informing inactive voters they were no longer registered prior to waiting the mandatory two

general federal elections); N.C. State Conf. of the NAACP v. North Carolina State Bd. of Elections,

No. 1:16-cv-1274, 2016 U.S. Dist. LEXIS 153249, at *4, *30-31 (M.D.N.C. Nov. 4, 2016)

(enjoining removal of voters based on single mailings returned undeliverable prior to waiting the

mandatory two general federal elections); Common Cause Ind. v. Lawson, 327 F. Supp. 3d 1139,

1153 (S.D. Ind. 2018) (removing voters for change of address without first sending the forwardable

address confirmation notice, in violation of the NVRA); see also Arcia v. Fla. Sec’y of State, 772

F.3d 1335, 1341 (11th Cir. 2014) (plaintiffs’ standing derived from use of Department of

Homeland Security’s SAVE database to identity non-citizens for removal).


5
       The order granting permissive intervention in that case is attached to Movants’ papers.
(Doc. No. 20-5.)

                                               -9-
      Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 9 of 23
       Judicial Watch was not a party in any of these cases. To be clear, Judicial Watch is not

seeking any of these procedures as remedies here.

       Indeed, only one case is truly analogous to the instant case: Judicial Watch v. Logan, 2:17-

cv-8948 (C.D. Cal. 2017). In that case, Judicial Watch was both a plaintiff and counsel. The

claims against the clerk of Los Angeles County and the California secretary of state mirrored those

alleged here, including that registration rates were too high, there were too many inactive

registrants, and the official list maintenance manual misstated the relevant law; and the relief

sought was simple compliance with the NVRA. Popper Decl., ¶ 12. Two groups of organizations

sought to intervene, including the local chapter of the League of Women Voters, and they were

represented by some of the same counsel as here. Id., ¶ 13. They also argued that their voter

registration efforts constituted a protectable interest. Id. Their motion used many of the same

phrases, alluding, for example, to “untested methods of list maintenance.” Id..

       The Court denied intervention, in an order that was later vacated after the case settled. Ex.

3 (Order Denying Motions to Intervene, Judicial Watch v. Logan, 2:17-cv-8948 (C.D. Cal. July

12, 2018) (Doc. No. 76), vacated sub nom. Judicial Watch, Inc. v. Padilla, Nos. 18-56102 & 18-

56105, 2019 U.S. App. LEXIS 8347 (9th Cir. Mar. 20. 2019)). The order is instructive. The Court

acknowledged that the movants’ goals included “improv[ing] voter registration efforts” and

“involv[ing] more citizens in the political process by assisting and mobilizing voters,” and that, as

a result, they had a “legally protected interest to ensure that eligible voters maintain their right to

vote and remain on the voter rolls.” Id. at 2. However, the Court reasoned that this did not amount

to a “significantly protectable interest” supporting intervention, because “there is no relationship

between this interest and the claims at issue. Plaintiffs request that Defendants reasonably attempt

to remove ineligible voters from the voter rolls. Removing ineligible voters from the voter rolls



                                                - 10 -
     Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 10 of 23
will not affect eligible voters’ rights.” Id.

        The same reasoning warrants denying intervention here. This suit has nothing to do with

gathering and processing voter registration applications. Even if Plaintiff prevails on 100% of its

claims and this Court orders Defendants to comply with Section 8(a)(4), Movants will still be able

to register voters, participate in voter registration drives, and conduct outreach efforts. Movants’

asserted interest lacks the “direct legal” connections to the issues involved here, as necessary to

show a significantly protectable interest. Teague, 931 F.2d at 261. Movants’ stated interests are

too general to support intervention. There are many other organizations in North Carolina that

conduct voter registration efforts. All have an “interest” in the outcome of NVRA cases, but not

the “significantly protectable interest” required under Rule 24(a). McHenry v. Comm’r, 677 F.3d

214, 227 (4th Cir. 2012); see also Ohio Valley Envtl. Coalition v. McCarthy, 313 F.R.D. 10, 21-

22 (S.D. W. Va. 2015). Movants’ argument makes it impossible to tell where protectable interests

end in the voting context.

        Ultimately, all of Movants’ extravagant fears about the remedies Plaintiff will seek are

belied by the two current NVRA settlements in which Plaintiff is a party. Ex. 4 (Logan

settlement, dated January 3, 2019); Ex. 5 (Consent Judgment in Judicial Watch v. Grimes, 3:17-

cv-94 (E.D. Ky. 2017), ordered July 3, 2018). In Logan, the heart of the agreement is simple,

requiring the defendants to identify inactive registrants who have received a Section 8(d)(2)

confirmation notice and are within the statutory waiting period, to send confirmation notices to

all other inactive registrants, to correct an errant list maintenance manual, and to report key

documents and records on an annual basis. Ex. 4 at 6-10. In Grimes, Judicial Watch entered into

a court-ordered Consent Judgment with the Commonwealth, state officials, and the United States

(which intervened with the consent of the parties) requiring the defendants to develop a



                                                - 11 -
     Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 11 of 23
comprehensive plan, consistent with state and federal law, to develop reliable procedures to

identify those who may have moved; to send an initial, non-forwardable mailing to those who

may have moved; to regularly send Section 8(d)(2) notices and track and remove registrants per

the NVRA and Kentucky law; and to regularly report list maintenance documents, data, and

activities. Ex. 5 at 8-16. Neither agreement incorporates the procedures from the cases Movants

collect.

           For all of the foregoing reasons, Movants have failed to state a significantly protectable

interest in this case sufficient to justify intervention.

           B.     Movants Have No Interest that Will be Impaired in this Case without Their
                  Participation.

           Movants must also show that “the denial of intervention would impair or impede the

applicant’s ability to protect its interest.” Scardelletti v. Debarr, 265 F.3d 195, 202 (4th Cir. 2001),

rev’d on other grounds sub. nom., Devlin v. Scardelletti, 536 U.S. 1 (2002). This involves

determining whether the “(1) disposition of the action would put the movant at a ‘practical

disadvantage’ in protecting its interest, or (2) the stare decisis effect of a judgment would legally

preclude the would-be intervenor from protecting its interests later.” McCarthy, 313 F.R.D. at 26,

quoting Francis v. Chamber of Commerce of U.S., 481 F.2d 192, 195 n.8 (4th Cir. 1973).

           For all the same reasons that Movants cannot show a legally protectable interest related to

the subject matter of this action, they cannot show any impairment of their ability to protect their

interests. Movants repeatedly speculate their interests may be harmed if Plaintiff prevails and if

this Court grants, not the relief sought in the complaint, but what they call “unnecessary, improper,

or unlawful purges of voting rolls.” (Doc. No. 20 at 8.) Such empty rhetoric is insufficient to

satisfy Rule 24’s requirement that Movants must have a protectable interest related to Plaintiff’s

claims that will be impaired without their participation.


                                                  - 12 -
     Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 12 of 23
       Any suggestion that relief might be granted which authorizes an immediate mass purge,

possibly upending get-out-the vote efforts during the 2020 election cycle, is inaccurate. (E.g.,

Doc. No. 20 at 10 n. 2.) The NVRA mandates a 90-day quiet period prior to each federal election,

which applies to “any program the purpose of which is to systematically remove the names of

ineligible voters” who may have changed residence. See 52 U.S.C. § 20507(c)(2)(A), (2)(B). This

means any settlement or court-ordered relief here (presumably after trial) would need to be

finalized and implemented by August 3, 2020, which is practically impossible. Since Defendants’

first responsive pleadings are not due until June, there is no reason to believe that discovery, pre-

trial motions, and trial would be concluded by that date. Moreover, even assuming, arguendo, that

registrations would be “improperly” cancelled, and that Movants have an interest arising from this,

the date on which such harm would accrue would be even further in the future. Under the NVRA,

there is no way to speed up the statutory waiting period for a registrant who fails to respond to a

Section 8(d)(2) notice.     Thus, the alleged harm from “improper” removals of those sent

confirmation notices would only occur from two to four years after any such remedy is ordered.

Future events are not a basis for granting intervention. See United States v. Michigan, 424 F.3d

438, 444 (6th Cir. 2005) (“While the proposed intervenors may be legitimately concerned about

these future issues, they are not now, and possibly never will be, before the district court.”) .

       Movants face no adverse stare decisis effect. Their speculations about relief Plaintiff might

seek and the Court might order are not sufficient to describe such an effect. Greene v. United

States, 996 F.2d 973, 977 (9th Cir. 1993) (denying intervention where the movant’s “interest in

preserving the favorable effects of stare decisis is too speculative”). Should Movants’ members

face unlawful removals, they are provided a remedy through the federal voting laws. The NVRA

affords to Movants and their members a private right of action for a “person who is aggrieved by



                                                - 13 -
     Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 13 of 23
a violation” of the Act. 52 U.S.C. § 20510(b). Section 2 of the Voting Rights Act also grants a

private cause of action where voting restrictions or procedures “result[] in a denial or abridgement”

of a citizen’s right to vote “on account of race or color.” 52 U.S.C. § 10301(a). These private

remedies counsel against finding any stare decisis effect. See Logan at 2 (Ex. 3) (finding no

impairment of interest because, if eligible voters were wrongfully removed from the rolls, the

intervenors “may bring a separate, private cause of action to vindicate these voters’ rights”);

Virginia, 542 F.2d at 216-17 (finding the Commonwealth of Virginia’s interest was not impaired

solely because they were left out of settlement discussions in the instant action and where “[a]t

least thirteen other states [were] possible litigants”); McCarthy, 313 F.R.D. at 26 (The “practical

disadvantage of filing a separate suit … is not sufficient to satisfy the impairment prong.”).

       C.      Movants Have Not Overcome the Strong Presumption of Adequate
               Representation by the Government Defendants.

       Generally, Rule 24(a)(2)’s third requirement, whether a proposed intervenor’s interest is

adequately represented by existing parties, is satisfied “if it is shown that representation of [the

intervenor’s] interest ‘may be’ inadequate.” In re Sierra Club, 945 F.2d 776, 779 (4th Cir. 1991)

(citations omitted). In an ordinary case, an intervenor need only make a “minimal” showing that

representation may be inadequate by existing parties. United Guaranty Residential Ins. Co. v.

Philadelphia Sav. Fund Soc., 819 F.2d 473, 475 (4th Cir. 1987) (citation omitted).

       But where an intervenor shares objectives with a party, and particularly with government

defendants, the Fourth Circuit has adopted a heightened, more exacting standard. “When the party

seeking intervention has the same ultimate objective as a party to the suit, a presumption arises

that its interests are adequately represented, against which the petitioner must demonstrate

adversity of interest, collusion, or nonfeasance.” Virginia, 542 F.2d at 216 (citation omitted).

Where intervenors “share the same ultimate objective as the existing defendants and where those


                                               - 14 -
     Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 14 of 23
defendants are represented by a government agency,” “the putative intervenor must mount a strong

showing of inadequacy.” Stuart, 706 F.3d at 352.

       The reason for this strong presumption is clear: Allowing private parties in litigation where

the government is defending a statute “greatly complicate[s] the government’s job.” Stuart, 706

F.3d at 351. “In matters of public law litigation,” “it is the government’s basic duty to represent

the public interest.” Id. Where governmental conduct is challenged, this “representative function

is perhaps at its apex” since the government is “the most natural party to shoulder the responsibility

of defending the fruits of the democratic process.” Id. Only the State “is entitled to create a legal

code,” and therefore it is also the only party with a “direct stake” in “defending the standards

embodied in that code.” Id., quoting Diamond v. Charles, 476 U.S. 54, 65 (1986).

       Here, Movants do not even attempt to rebut the strong presumption of adequacy of

representation. Movants generally contend that the existing Defendants will not adequately

represent their interests, because they “may not be aligned with those of Defendant-Intervenors,”

and because of a stated concern that several Defendants, including the State of North Carolina,

have limited resources. (Doc. No. 20 at 10-11.) Notwithstanding the Circuit’s strong presumption

that the government adequately represents the public interest, Movants fail to cite any fact that

might show that Defendants’ interests are adverse to theirs—nor could they, as Defendants have

yet to respond to the complaint.

       Movants argue that their interests are “more narrowly focused” than those of existing

Defendants, (Doc. No. 20 at 11), but that does not establish inadequate representation. As the

Fourth Circuit explained in considering a similar argument:

       At bottom, appellants’ argument is that . . . their interests . . . are “stronger” and
       more “specific” than the state’s general interest. But stronger, more specific
       interests do not adverse interests make—and they surely cannot be enough to
       establish inadequacy of representation since would-be intervenors will nearly


                                                - 15 -
     Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 15 of 23
       always have intense desires that are more particular than the state’s (or else why
       seek party status at all). Allowing such interests to rebut the presumption of
       adequacy would simply open the door to a complicating host of intervening parties
       with hardly a corresponding benefit.

Stuart, 706 F.3d at 353. Just as in Stuart, the Movants here, without identifying any specific

question where there might be adversity, or citing any specific fact to show such adversity, ask

this Court to ignore the strong presumption in this Circuit that the government represents the public

interests. Movants’ argument must fail.

       Movants’ citations to Bellitto, 2016 U.S. Dist. LEXIS 128840, at *6, and Kobach v. U.S.

Election Ass. Comm’n, Case No. 13-cv-4095, 2013 U.S. Dist. LEXIS 173872 (D. Kan. Dec. 12,

2013) are unavailing. Both cases are easily distinguished. Bellitto is inapposite because it was a

district court decision in the Southern District of Florida, and the Eleventh Circuit has not

consistently applied the presumptions of adequacy of representation that the Fourth Circuit has so

clearly endorsed.    See Sierra Club, Inc. v. Leavitt, 488 F.3d 904, 910 (11th Cir. 2007)

(characterizing the presumption of adequacy raised by common objectives as a “weak” one).

Kobach is inapposite because there, the League of Women Voters could show actual adversity of

interests. The plaintiff, Kansas Secretary of State Kris Kobach, was a vocal supporter of the

documentary proof-of-citizenship requirement. He sued the EAC when the agency’s director

denied Kansas’ request to include a citizenship requirement on the federal form. 2013 U.S. Dist.

LEXIS 173872, at *5-6. Two of the four EAC Commissioners voted in favor of Kansas’ request.

See Kobach v. United States Election Assistance Comm’n, 772 F.3d 1183, 1188 (10th Cir. 2014).

Intervenor-defendant League of Women Voters, as an organization opposed to the documentary

proof-of-citizenship requirement, could clearly show an adversity of interest with those two EAC

defendants. By contrast, Movants here have not identified a single point of adversity between

them and Defendants.


                                               - 16 -
     Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 16 of 23
       Movants assert the state’s limited resources and financial constraints demonstrate

inadequacy of representation, (Doc. No. 20 at 9-10, 11), but this argument also fails. Even if these

concerns had a ground in reality (they do not), they would, if accepted, swallow the general rule

that government representation is presumed to be adequate. “Virtually all governments face

budget constraints generally, and if such a basis were sufficient to establish inadequate

representation, it would eliminate the presumption of adequate representation when the

government and the intervenor-applicant share the same interest.” Prete v. Bradbury, 438 F.3d

949, 957 (9th Cir. 2006). Movants’ reliance on Teague v. Bakker, 931 F.2d 259, 262 (4th Cir.

1991) is utterly misplaced. There, two of the three defendants were prisoners “with no significant

source of income.” Id. None of the defendants were governmental entities.

       North Carolina, by contrast, is set to receive $11.6 million for election administration under

the federal Help America Vote Act (HAVA) that President Trump approved in December, in

addition to its $10.9 million for its elections from the $2.2 trillion COVID-19 stimulus bill

Congress passed in March. The State Board of Elections could receive $27 million if the North

Carolina General Assembly matches. 6 Among others, these resources will address issues that arise

from the COVID-19 pandemic. 7 In any case, Defendants have already shown they have sufficient

resources to defend against Plaintiff’s claims. To date, six attorneys from the North Carolina

Attorney Generals’ Office, Guilford County Attorney’s Office, and from a large private law firm


6
        See Jim Morrill, With new federal money, NC elections officials prepare for surge of
absentee voting, CHARLOTTE OBSERVER, April 3, 2020, available at
https://www.charlotteobserver.com/news/politics-government/election/article241718946.html.
7
        Movants repeatedly invoke the COVID-19 pandemic as a reason why the State is not in a
position to adequately represent them now. (Doc. No. 20 at 4, 10 n.2, 11.) Plaintiff, like everyone,
is aware of the ongoing public health crisis. That said, given that the NVRA’s 90-day quiet period
commences in early August, that this case will likely not be resolved by then, and that the Section
8(d)(2) process takes years, the pandemic does not enhance the urgency of either this case or
Movants’ putative interest. See supra, at 13.


                                               - 17 -
     Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 17 of 23
have entered an appearance on Defendants’ behalf .

            Movants failed to make any showing, much less one that would overcome a strong

presumption, that their interests are adequately represented. They do not show “adversity of

interest, collusion, or nonfeasance” between the existing government defendants and plaintiffs.

Virginia, 542 F.2d at 216. This failure alone is sufficient to deny their motion for intervention as

of right.

II.     THE COURT SHOULD DENY MOVANTS’ REQUEST FOR PERMISSIVE
        INTERVENTION.

        In the alternative, Movants seek to intervene permissively.            A court “may” allow

intervention where an applicant demonstrates “a claim or defense that shares with the main action

a common question of law or fact.” Fed. R. Civ. P. 24(b)(2). “In exercising its discretion, the

court must consider whether the intervention will unduly delay or prejudice the adjudication.” Fed.

R. Civ. P. 24(b)(3).

        Movants fail at the first step in this inquiry, in that they have not identified a common

question of law or fact with regard to the claims in this action. Count I of the complaint and the

allegations underlying it raise a single question: Are Defendants complying with Section 8(a)(4)’s

requirement that they “conduct a general program that makes a reasonable effort to remove the

names of ineligible voters from the official lists of eligible voters by reason of . . . the death . . .

[or] a change in the residence of the registrant”? Movants do not claim to know any facts about

this question. Movants have no firsthand knowledge regarding how the Defendants carry out their

NVRA duties. Notably, Movants’ proposed Answer provided them the opportunity to demonstrate

that they had some knowledge regarding Defendants’ efforts to remove ineligible registrations

pursuant to the NVRA. (Doc. No. 20-2.) Instead, Movants responded that they “lack[ed]

knowledge or information sufficient to form a belief about the truth of the allegations” and denied


                                                 - 18 -
      Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 18 of 23
“on that basis,” the following critical, factual matters:

●      that many of North Carolina’s counties, including Mecklenburg County and
       Guilford County, and the State as a whole, had registrations rates at the time of the
       EAC report close to or greater than 100% of their age-eligible citizenry (Doc. No.
       1, ¶¶ 37, 38, 39);

●      that February 2020 data showed Mecklenburg and Guilford Counties’ current
       percentages of inactive registrations were 16% and 14.4%, respectively (id., ¶ 54);

●      that 33,561 inactive registrants in Mecklenburg County, and 15,500 inactive
       registrants in Guilford County, had not voted for more than three general federal
       elections (id., ¶¶ 55, 56, 57);

●      that the most recent data showed that North Carolina has one million inactive
       registrants on its rolls (id., ¶ 59).

(See corresponding paragraphs in Doc. No. 20-2.)            Similarly, with respect to the detailed

allegations in paragraph 45 concerning what the EAC report showed about Defendants’ inactive

registrations, Movants denied that the relevant numbers could be characterized as “abnormally

high,” but otherwise pleaded a lack of knowledge or information about the actual quantities. (Doc.

No. 1, ¶ 45; Doc. No. 20-2, ¶ 45.) On this reckoning, Movants will contribute nothing to the

development of the underlying factual issues in this case. Movants suggest they might assert

defenses to Plaintiff’s allegation of high registration rates by, for example, submitting expert

reports to refute Plaintiff’s claims. (Doc. 20 at 13-14, citing Bellitto.) Given that Movants plead

no knowledge or information about Plaintiff’s allegations about registration rates, however,

Movants are not in a position now to represent whether that testimony would favor Defendants.

In any case, while the Broward County supervisor of elections in Bellitto might need such

assistance, Movants fail to show why the State of North Carolina or the North Carolina State Board

of Elections—with millions of dollars in funding and represented by the State Attorney General’s

Office—cannot submit their own expert reports.




                                                - 19 -
     Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 19 of 23
       Movants also have failed to identify a common issue of law. Their memorandum of law

raises issues concerning whether Section 8 of the NVRA requires implementing a review of jury

recusals, or the use of the SAVE database, or the other extra-statutory measures they fear would

cancel the registrations of eligible voters. None of those measures, however, are put at issue in

Plaintiff’s complaint. Eligible registrations are not at issue here. As the district court in Logan

put it in denying a similar motion, the movants

       do not meet the threshold requirements because they do not share a common
       question of law or fact . . . Plaintiffs are suing . . . to enforce the NVRA and remove
       ineligible voters from the voter rolls. By contrast, Intervenors . . . are concerned
       with eligible voters being wrongfully removed from the list. There is no reason
       that eligible voters would be removed from voter rolls if Plaintiffs are successful.
       In fact, it is purely speculative that eligible voters would be injured by ordering
       compliance with the NVRA.

Logan at 4 (Ex. 3.)

       Even if Movants could identify a common question of law or fact, Fed. R. Civ. P. 24(b)(3)

directs the Court to “consider whether the intervention will unduly delay or prejudice the

adjudication.” Id. Such undue delay or prejudice can include the practical consequences of adding

parties to a litigation. In Stuart, the Fourth Circuit approved the district court’s reasoning when it

“denied permissive intervention on the ground that adding the intervenors would ‘complicate the

discovery process and consume additional resources of the court and the parties.’” 706 F.3d at

349 (internal citation omitted). The Court affirmed the district court’s conclusion that “permitting

intervention would likely ‘result in undue delay in adjudication of the merits, without a

corresponding benefit to existing litigants, the courts, or the process’ because ‘the existing

[d]efendants are zealously pursuing the same ultimate objectives’” as the movants. Id. at 355

(internal citation omitted).




                                                - 20 -
     Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 20 of 23
        All of these factors are present here. There is no benefit to the litigants or the Court,

because Movants cannot assist with the factual exposition of this case, and because the existing

Defendants are fully capable of defending this matter and are presumed to adequately represent

the public interest. But Movants unquestionably will complicate the discovery process by their

participation in it. They also will consume additional resources of the Court and the parties. They

already have announced their intention to engage in dispositive motion practice, while Defendants

have yet to do so. (Doc. No. 20 at 14.)

        As a final point, Movants’ political approach to the issues raised by this case suggests that

their participation would lead to undue delay and prejudice. In N.C. State Conf. of the NAACP v.

Cooper, 332 F.R.D. 161, 172 (M.D.N.C. 2019), the Court denied permissive intervention to group

of legislative defendants because of the “significant concern that the inclusion of the Proposed

Intervenors would likely detract from, rather than enhance, the timely resolution, clarity, and focus

on, solely the weighty and substantive issues to be addressed in this case.” This concern was

sparked by the intervenors’ contentious assertions that existing defendants “cannot be trusted” to

defend a statute with rigor and that they lacked the “interest . . . ability and incentive to litigate it”

as the proposed intervenors would. Id. Noting that these allegations were unsupported, the Court

concluded “that allowing this requested intervention could place additional burden on the Court in

expending unnecessary judicial resources on such contentions.” Id.

        In relation to this suit, counsel for Movants has publicly expressed the view on a number

of occasions that Plaintiff was “morally bankrupt” and “despicable” for bringing it, and that the

action is an effort at “voter suppression.” Popper Decl., ¶¶ 17-19. Plaintiff cannot fathom how it

can be “morally bankrupt” or “despicable” to seek to enforce a validly enacted federal voting

statute that has been on the books since 1993, or how it is “voter suppression” to seek to have



                                                  - 21 -
     Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 21 of 23
North Carolina remove from the rolls the registrations of those who have died, or, on a date two

to four years from now, the registrations of those who have moved to other states or counties. If

Movants wish to make a facial challenge to the NVRA, they could do so in any of the 44 states

covered by the Act.

       With respect to this motion, the relevant concern is that Movants will attempt to turn this

case into political theater. This would “detract from, rather than enhance, the timely resolution,

clarity, and focus on, solely the weighty and substantive issues to be addressed in this case,” and

would compel the Court to “expend[] unnecessary judicial resources on such contentions.” N.C.

State Conf. of the NAACP, 332 F.R.D. at 172. Given Movants’ positions regarding this case, as

expressed publicly and also in their motion papers, and their admitted lack of knowledge about the

relevant facts, Plaintiff respectfully submits that Movants’ participation would unduly delay the

proceedings and prejudice existing parties.

       For all of these reasons, permissive intervention is unwarranted and unnecessary.

                                        CONCLUSION

       For the foregoing reasons, the court should deny the pending motion to intervene.


Respectfully submitted, this the 5th day of May, 2020.


 /s/ Mark A. Jones
 Mark A. Jones                                    Robert D. Popper*
 N.C. State Bar # 36215                           JUDICIAL WATCH, INC.
 BELL, DAVIS, & PITT, P.A.                        425 Third Street SW, Suite 800
 227 W. Trade Street, Suite 1800                  Washington, DC 20024
 Charlotte, North Carolina 28202                  Phone: (202) 646-5172
 Phone: (336) 722-3700                            rpopper@judicialwatch.org
 mjones@belldavispitt.com




                                              - 22 -
     Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 22 of 23
Eric W. Lee*                              T. Russell Nobile*
JUDICIAL WATCH, INC.                      JUDICIAL WATCH, INC.
425 Third Street SW, Suite 800            Post Office Box 6592
Washington, DC 20024                      Gulfport, Mississippi 39506
Phone: (202) 646-5172                     Phone: (202) 527-9866
elee@judicialwatch.org                    rnobile@judicialwatch.org

H. Christopher Coates*                    * Admitted pro hac vice
LAW OFFICE OF H. CHRISTOPHER COATES
934 Compass Point
Charleston, South Carolina 29412
Phone: (843) 609-7080
curriecoates@gmail.com




                                      - 23 -
    Case 3:20-cv-00211-RJC-DCK Document 28 Filed 05/05/20 Page 23 of 23
